Citation Nr: 1817122	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected right knee disorder

3.  Entitlement to a rating in excess of 10 percent for a right knee disability, prior to January 28, 2011, from June 1, 2011 to January 30, 2015, and from August 1, 2015.


REPRESENTATION

Appellant represented by:	Julie Glover, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2016, the Veteran presented sworn testimony during a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  The presiding judge is no longer with the Board, and the Veteran declined an optional, new Board hearing.  

This claim was previously before the Board in May 2017, at which time it was remanded for additional development. 

As a result of the Board decision to grant service connection for bilateral pes planus, the Board finds that the record has raised the issue of entitlement to service connection for bilateral plantar fasciitis as secondary to this newly service-connected disability.  This issue is referred to the RO for appropriate adjudication.

The issues of entitlement to service connection for a left knee disability and entitlement to an increased rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was noted at the time of entry into active service.  

2.  The evidence of record reflects symptoms in service sufficient to raise the presumption of aggravation, but does not clearly and unmistakably show that the Veteran's pre-existing bilateral foot disorder was not aggravated by an in-service injury or as a result of any incident in service.  


CONCLUSION OF LAW

The criteria for service connection of a bilateral foot disorder disability, to include bilateral pes planus, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the October 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in May 2017 in order to afford the Veteran new VA examinations.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in June 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.


Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform such information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.) 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If an increase in disability is shown during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Foot Disorder

At the Veteran's October 1990 enlistment examination, he was diagnosed with mild, asymptomatic bilateral pes planus.  

At the December 2016 Board hearing, the Veteran testified that his foot pain was aggravated during service by running in boots and heavy gear, and the pain has worsened.  He did not recall questions about his feet at his separation examination, but indicated that the training during service was intense and caused a lot of pain.  

In December 2016, the Veteran's private physician, Dr. B. B., completed a foot impairment etiology questionnaire.  The physician noted that the Veteran currently had plantar fasciitis and heel spurs.  He reviewed the Veteran's treatment records and reiterated that the Veteran was informed during his initial military examination that he had partial plantar fasciitis.  The condition worsened during service and developed into the current disability.  Due to the absence of foot pain prior to enlistment, Dr. B. B. concluded that it was as least as likely as not that the Veteran's current feet conditions were aggravated by his military service.

The Veteran received a VA foot condition examination in June 2017, and the examiner noted diagnoses of bilateral pes planus and bilateral plantar fasciitis.   The Veteran reported persistent pain and soreness in his feet that began in boot camp and worsened over time.  The pain worsened initially by running in boots, and the Veteran was allowed to wear athletic shoes to run which improved his foot condition.  The examiner also noted the mild asymptomatic bilateral pes planus diagnosed at entry and the July 1994 separation examination that denied foot problems.  

The examiner reviewed the Veteran's treatment records and indicated that his bilateral foot condition did not require medical attention until 2009 or 2010, which was many years after separation from service.  Based on the Veteran's history and treatment records, the examiner concluded that it was not possible to clearly connect his current foot pain to his time in service.  Therefore, it was less likely than not that the Veteran's current foot conditions were related to service.  There was also no evidence that the Veteran's bilateral pes planus was aggravated beyond its natural progression by active service.  

The Veteran's bilateral pes planus was noted at his entrance to service.  Thus, the presumption of soundness does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board finds the Veteran's December 2016 hearing testimony highly credible, as he testified that he did not have pain prior to service, but his pain worsened after he was required to march and train in boots.  Such activities are consistent with the symptoms the Veteran described, and the Board concludes that the presumption of aggravation applies.

The Board notes that the June 2017 VA examiner's conclusions do not rise to the level of "clear and unmistakable evidence" as is needed to overcome the high evidentiary burden needed to rebut the presumption of aggravation.  She concluded that it was not possible to clearly connect the Veteran's foot pain to service, and also it was "less likely" aggravated by service.  Furthermore, the competent, credible private medical opinion from Dr. B. B. raises a reasonable doubt with respect to the VA examiner's conclusions.  Therefore, in light of the Veteran's testimony that his bilateral pes planus was aggravated by service, and the lack of clear and unmistakable evidence to rebut that presumption, the Board finds that service connection is warranted for a bilateral foot disorder, to include bilateral pes planus.  

ORDER

Service connection for bilateral pes planus is granted.  


REMAND

Left Knee

In June 2017, a VA examiner opined that the Veteran's left knee condition was less likely as not due to or aggravated by his service-connected right knee disability.  The Board finds the June 2017 examination opinion to be inadequate because no rationale for the opinion was provided.  Under the duty to assist, an addendum opinion must be obtained which addresses the etiology of the Veteran's currently diagnosed left knee disability with an adequate rationale.  

Right Knee

The Veteran's last VA examination for his right knee was in June 2017.  The Board has reviewed that examination report and notes that it is not adequate, as it does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing). 

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court also noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion from an examiner other than the June 2017 VA examiner to determine the nature and etiology of any left knee disorder, and specifically whether it is at least as likely as not that any current left knee disorder is related to the Veteran's period of active service.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disorder was caused or aggravated by his service-connected right knee disorder.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should consider all evidence, including lay statements that the Veteran began to walk with a limp to compensate for his right knee pain, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his right knee disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed. 

The right knee must be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also request the Veteran identify extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

Thereafter, the VA examiner is asked to determine the impact, if any, of the Veteran's right knee disability has on his ability to secure or follow a substantially gainful employment.  

3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


